                 Case 2:21-cr-00061-JLR Document 22 Filed 04/13/21 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. CR21-61 JLR

10          v.                                             DETENTION ORDER

11   JOSE CONTRERAS-SOLIS,

12                              Defendant.

13

14   Offenses charged:

15          Count 1: Illegal Reentry After Deportation, 8 U.S.C. § 1326(a)

16   Date of Detention Hearing: April 13, 2021, the Court held a hearing via Zoomgov

17   videoconference, with the consent of Mr. Contreras-Solis due to the exigent circumstances as

18   outlined in General Order 18-20.

19          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

20   based upon the reasons for detention hereafter set forth, finds:

21
             FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
22
            1.      Mr. Contreras-Solis has ties to a foreign country and is therefore a risk of flight.
23
            2.      Mr. Contreras-Solis has a criminal history that includes forgery and identity theft.
24

25
     DETENTION ORDER - 1
                Case 2:21-cr-00061-JLR Document 22 Filed 04/13/21 Page 2 of 3




 1         3.      Upon advice of counsel, Mr. Contreras-Solis declined to be interviewed by

 2                 Pretrial Services. Therefore, there is limited information available about him.

 3         4.      Mr. Contreras-Solis stipulated to detention.

 4         5.      Mr. Contreras-Solis poses a risk of nonappearance due to the above information.

 5                 Based on these findings, and for the reasons stated on the record, there does not

 6                 appear to be any condition or combination of conditions that will reasonably

 7                 assure the Mr. Contreras-Solis’ appearance at future court hearings while

 8                 addressing the danger to other persons or the community.

 9         IT IS THEREFORE ORDERED:

10         (1)     Mr. Contreras-Solis shall be detained pending trial, and committed to the custody

11                 of the Attorney General for confinement in a correction facility separate, to the

12                 extent practicable, from persons awaiting or serving sentences or being held in

13                 custody pending appeal;

14         (2)     Mr. Contreras-Solis shall be afforded reasonable opportunity for private

15                 consultation with counsel;

16         (3)     On order of a court of the United States or on request of an attorney for the

17                 government, the person in charge of the corrections facility in which Mr.

18                 Contreras-Solis is confined shall deliver Mr. Contreras-Solis to a United States

19                 Marshal for the purpose of an appearance in connection with a court proceeding;

20                 and

21         (4)     The Clerk shall direct copies of this Order to counsel for the United States, to

22                 counsel for Mr. Contreras-Solis, to the United States Marshal, and to the United

23                 States Pretrial Services Officer.

24

25
     DETENTION ORDER - 2
             Case 2:21-cr-00061-JLR Document 22 Filed 04/13/21 Page 3 of 3




 1         DATED this 13th day of April, 2021.


                                                 A
 2

 3                                               MICHELLE L. PETERSON
                                                 United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     DETENTION ORDER - 3
